Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the CON application No. 17/135,778 filed on December 28, 2020.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 19 recites “an intermediate device layer disposed between the lower device layer and the upper device layer, wherein the intermediate device layer includes a third conductive layer”. Per the applicant’s original specification, nowhere it has been stated “an intermediate device layer” is disposed between the lower device layer and the upper device layer, therefore, it creates an enablement issue, so it is suggested to identify the intermediate device layer in the original specification or cancel the claim including the dependent claim (s). 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 

7.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by La Tulipe, JR et al. (US 2009/0065941 A1).
Regarding independent claim 1, La Tulipe, JR et al. teaches a semiconductor device structure (Fig. 3) comprising:
a first device layer (315/330) including a first dielectric layer (325/355) and a first gate electrode (gate, 335/340) disposed over a first channel region (320) and extending in a first direction (x or horizontal direction), the first gate electrode (gate, 335/340) including a first main portion (see annotated figure below) overlapping the first channel region (320) and a first extension portion (see annotated figure below) laterally extending from the first main portion beyond the first channel region (320);
a second device layer (215/235/445) including a second dielectric layer (410/235/) and a second gate electrode (gate, 440/450) disposed over a second channel region (220) and extending in the first direction (x or horizontal direction), the second gate electrode (gate, 440/450) including a second main portion (see annotated figure below) overlapping the second channel region (220) and a second extension portion (see annotated figure below) laterally extending from the second main portion beyond the second channel region (220);
an inter-level connection structure (see annotated figure below) directly connecting a bottom surface of the second extension portion (450) and an upper surface of the first extension portion (340).

    PNG
    media_image1.png
    537
    668
    media_image1.png
    Greyscale


Regarding claim 2, La Tulipe, JR et al. teaches, wherein (Fig. 3) an entirety of the second gate electrode (gate, 440/450) fully overlaps with the first gate electrode (gate, 335/340) in plan view (while viewing from top).

Regarding claim 3, La Tulipe, JR et al. teaches, wherein (Fig. 3) a width of the first gate electrode (see figure in claim 1) in a second direction crossing the first direction is the same as a width of the second gate electrode (see figure in claim 1) in the second direction.

8.	Claims 9-11, 17-18 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Du (US 2014/0252306 A1).
Regarding independent claim 9, Du teaches a semiconductor device structure (Fig. 2B) comprising:
a first device layer (233 lower tier) including a first dielectric layer (218, see Fig. 2A) and a first conductive layer (see annotated figure below) disposed in contact with a first source/drain region (see annotated figure below, including lower portion) and extending in a first direction (x or horizontal direction), the first conductive layer including a first main portion (see annotated figure below) contacting and overlapping the first source/drain region and a first extension portion (see annotated figure below) laterally extending from the first main portion beyond the first source/drain region;
a second device layer (264 top tier) including a second dielectric layer (262) and a second conductive layer (see annotated figure below) disposed in contact with a second source/drain region (see annotated figure below, including lower portion) and extending in a second direction, the second conductive layer including a second main portion (see annotated in figure below) contacting and overlapping the second source/drain region and a second extension portion (see annotated figure below) laterally extending from the second main portion beyond the second source/drain region;
an inter-level connection structure (254 inter-tier via, ¶33) directly connecting a bottom surface of the second extension portion (see annotated figure below) and an upper surface of the first extension portion (see annotated figure below).

    PNG
    media_image2.png
    458
    773
    media_image2.png
    Greyscale


Regarding claim 10, Du teaches wherein (Fig. 2B) an entirety of the second conductive layer (see figure in claim 9) fully overlaps with the first conductive layer (see figure in claim 9) in plan view (while viewing from top).
Regarding claim 11, Du teaches wherein (Fig. 2B) a width of the first conductive layer (see figure in claim 9) in a second direction crossing the first direction is the same as a width of the second conductive layer (see figure in claim 9) in the second direction.

Regarding independent claim 17, Du teaches a semiconductor device structure (Fig. 2B) comprising:
a lower device layer (233 lower tier) including a first semiconductor device (221, see Fig. 2A) having a first gate electrode (228, see Fig. 2A) disposed over a channel region (224), a first source/drain electrode (see in figure below) connected to a first source/drain region (220/222), a first conductive layer (see in figure below), and a first dielectric layer (218) formed on the first conductive layer, and the first conductive layer being a laterally extending portion (1st extension portion, see in figure below) of the first gate electrode beyond the channel region (224) or the first source/drain electrode beyond the first source/drain region;
an upper device layer (264 top tier) including a second conductive layer (see figure below), the upper device layer (264) being formed over the lower device layer (233); and
a first inter-level connection structure (254 inter-tier via, ¶33) including one or more conductive materials and directly connecting an upper surface of the laterally extending portion (1st extension portion, see in figure below) of the first conductive layer (see figure below) and a bottom surface of the second conductive layer (see in figure below).

    PNG
    media_image2.png
    458
    773
    media_image2.png
    Greyscale


Regarding claim 18, Du teaches wherein (Fig. 2B): the first inter-level connection structure (254) penetrates at least part of the first dielectric layer (218, see Fig. 2A), and lands on a portion of the first conductive layer (see figure in claim 17) other than a portion under which a conductive layer exists within the lower device layer (233).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over La Tulipe, JR et al. (US 2009/0065941 A1) as applied to claim 1 above, and further in view of Chang et al. (US 2012/0181508 A1).
Regarding claim 8, La Tulipe, JR et al. teaches all of the limitations of claim 1 from which this claim depends.
La Tulipe, JR et al. is explicitly silent of disclosing wherein the first channel region is greater in area than the second channel region.
Chang et al. teaches wherein (Fig. 8), the first channel region (see annotated figure below) is greater in area than the second channel region (see annotated figure below).

    PNG
    media_image3.png
    399
    573
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to the teaching as taught by Chang et al. and modify the area of the first channel region of La Tulipe, JR et al., in order to drive more current and switch on and off faster due to increased channel width.
14.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Du (US 2014/0252306 A1) as applied to claim 1 above, and further in view of Chang et al. (US 2012/0181508 A1).
Regarding claim 16, Du teaches all of the limitations of claim 9 from which this claim depends.
Du is explicitly silent of disclosing wherein the first source/drain region is greater in area than the second source/drain region.
Chang et al. teaches wherein (Fig. 8), the first source/drain region (104/106) is greater in area than the second source/drain region (116/118).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to the teaching as taught by Chang et al. and modify the area of the first source/drain region of Du, in order to reduce the ON resistance and improve device characteristics.

Allowable Subject Matter
15.	Claims 4-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
wherein in plan view, a distance in the first direction between the second channel region and the inter-level connection structure is equal to or smaller than a width of the inter-level connection structure in the first direction”.
Regarding claim 5, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
wherein in plan view, a distance in the first direction between the second channel region and the inter-level connection structure is equal to or greater than a distance in the first direction between a lateral end of the second extension portion and the inter-level connection structure”.
Regarding claim 6, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
wherein in plan view, a distance in the first direction between the second channel region and the inter-level connection structure is equal to or smaller than a distance in the first direction between the first channel region and the inter-level connection structure”.
Regarding claim 7, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
wherein in plan view, a distance in the first direction between a lateral end of the first extension and the inter-level connection structure is greater than a distance in the first direction between a lateral end of the second extension portion and the inter-level connection structure”.
Regarding claim 12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
wherein in plan view, a distance in the first direction between the second source/drain region and the inter-level connection structure is equal to or smaller than a width of the inter-level connection structure in the first direction”.
Regarding claim 13, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
wherein in plan view, a distance in the first direction between the second source/drain region and the inter-level connection structure is equal to or greater than a distance in the first direction between a lateral end of the second extension portion and the inter-level connection structure”.
Regarding claim 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
wherein in plan view, a distance in the first direction between the second source/drain region and the inter-level connection structure is equal to or smaller than a distance in the first direction between the first source/drain region and the inter-level connection structure”.
Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
wherein in plan view, a distance in the first direction between a lateral end of the first extension and the inter-level connection structure is greater than a distance in the first direction between a lateral end of the second extension portion and the inter-level connection structure”.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819